Citation Nr: 1329470	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-04 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), from 
August 24, 2007 to April 14, 2011.

2.	Entitlement to an evaluation in excess of 70 percent for 
PTSD, on and after April 15, 2011. 

3.	Entitlement to a compensable initial evaluation for 
bilateral hearing loss, from August 24, 2007 to February 13, 
2013.

4.	Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on and after February 14, 2013.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, 
including service in the Republic of Vietnam.  The Veteran's 
decorations include the Bronze Star Medal, Purple Heart 
Medal, and Combat Medical Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a rating decision dated in September 2012, the RO granted 
a higher initial evaluation of 50 percent for the Veteran's 
service-connected PTSD, effective August 24, 2007, and in a 
March 2013 rating decision, the RO granted an increased 
evaluation of 70 percent for PTSD, effective April 15, 2011.  
In addition, the March 2013 rating decision granted an 
increased evaluation of 20 percent for the Veteran's 
bilateral hearing loss, effective February 14, 2013.  As 
these ratings are not the maximum ratings available for the 
disabilities, the claims remain in appellate status, and the 
Board has re-characterized the issues to include staged 
ratings as shown on the title page.  See AB v. Brown, 6 Vet. 
App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In a February 2010 informal appeal, the Veteran raised 
the issues of entitlement to service connection for 
hypertension and entitlement to service connection for a 
neck disability.  As these issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.	From August 24, 2007 to April 14, 2011, the Veteran's PTSD 
was manifested by anxiety, depression, chronic sleep 
impairment, constricted affect, circumstantial thought 
processes, daily panic attacks, obsessional rituals, 
disturbances of motivation and mood, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective work and social relationships, productive 
of functional impairment comparable to no worse than 
occupational and social impairment with deficiencies in most 
areas.

2.	On and after April 15, 2011, the Veteran's PTSD was 
manifested by flattened affect, anxiety, depression, 
isolation, chronic sleep impairment, near-continuous panic, 
impairment of short- and long-term memory, impaired abstract 
thinking, disturbances of motivation and mood, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective work and social relationships, productive of 
functional impairment comparable to no worse than 
occupational and social impairment with deficiencies in most 
areas.

3.	From August 24, 2007 to February 13, 2013, the Veteran's 
bilateral hearing loss was clinically shown to be manifested 
by no worse than Level II hearing in the right ear and Level 
III hearing in the left ear.

4.	On and after February 14, 2013, the Veteran's bilateral 
hearing loss was clinically shown to be manifested by no 
worse than Level V hearing in the right ear and in the left 
ear.


CONCLUSIONS OF LAW

1.	From August 24, 2007 to April 14, 2011, the criteria for 
an evaluation of 70 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2012).

2.	On and after April 15, 2011, the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

3.	From August 24, 2007 to February 13, 2013, the criteria 
for a compensable initial evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2012).

4.	On and after February 14, 2013, the criteria for an 
evaluation in excess of 20 percent for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable decision of the Agency of Original Jurisdiction 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and/or an 
effective date will be assigned if service connection is 
awarded.  

Once service connection has been granted, the context in 
which the claim initially arose, the claim has been 
substantiated; therefore, additional VCAA notice under 
§ 5103(a) is not required because the initial intended 
purpose of the notice has been fulfilled, so any defect in 
the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Rather, thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream 
issue such as the initial rating assigned for the 
disability, only the notice requirements for a rating 
decision and SOC described in 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  38 C.F.R. Section 3.159(b)(3).  The RO has 
provided the Veteran the required SOC discussing the reasons 
and bases for not assigning a higher initial rating and 
citing the applicable statutes and regulations.  Therefore, 
the Board finds the Veteran has been informed of what is 
necessary to achieve higher ratings for the service-
connected disabilities at issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).



Duty to Assist

With regard to the duty to assist, the Veteran's claims file 
contains service treatment records, VA examination reports, 
VA treatment records, private treatment records, and lay 
testimony.  In November 2012, the Board remanded the 
Veteran's claims for additional development.  Specifically, 
the Board directed that the RO/AMC attempt to obtain and 
associate any outstanding VA treatment records and private 
treatment records from Dr. J. Beck and Dr. R. Garrison, 
after obtaining authorization from the Veteran.  It appears 
the record contains all VA treatment records pertinent to 
the Veteran's claims, as the evidence indicates he receives 
all psychiatric treatment for his PTSD through a private 
provider, does not regularly seek treatment for his hearing 
loss at the VA Medical Center, and the Veteran does not 
assert such.  In addition, a December 2012 notice letter 
shows the AMC requested that the Veteran provide the 
necessary authorization.  The Veteran responded with a 
duplicate of his informal appeal along with treatment 
records from Dr. Beck and Dr. Garrison.  The Board also 
instructed that the RO/AMC schedule the Veteran for 
examinations to determine the extent and severity of his 
service-connected PTSD and bilateral hearing loss.  To that 
end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The evidence demonstrates that the Veteran 
underwent additional VA examination for both disabilities in 
February 2013.  In this case, the Board finds the February 
2013 VA examinations adequate as they were predicated on a 
review of the Veteran's claims file and the results of 
adequate and complete physical examinations.  Additionally, 
clinical findings pertinent to the applicable criteria for 
rating the Veteran's increased evaluation claims were 
provided.  Further, the February 2013 examination reports 
provided findings relevant to the Veteran's functional 
impairment in daily life.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Hence, the examinations provided findings 
relevant to the criteria for rating the disabilities at 
issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining an examination or opinion on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board 
finds the AMC substantially complied with the November 2012 
remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

As all relevant facts have been properly and sufficiently 
developed in this appeal, no further development is required 
to comply with the duty to assist the Veteran in developing 
the facts pertinent to his claims.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.

Level Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2012).  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2012).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are appropriate for increased rating claims 
when the factual findings show distinct time periods where 
the service-connected disabilities exhibit symptoms that 
would warrant different ratings.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

PTSD

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2012).  
Although the extent of social impairment is a consideration 
in determining the level of disability, the rating may not 
be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM-IV), a global assessment of 
functioning (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  DSM-IV, American Psychiatric 
Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 
(2012).  A GAF score of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  A GAF score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
51-60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

The Veteran's service-connected PTSD has been rated under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides: 

A 50 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names 
of closest relatives, own occupation, or own name.  38 
C.F.R. § 4.130.

From August 24, 2007 to April 14, 2011

From August 24, 2007 to April 14, 2011, the Veteran's 
service-connected PTSD is currently rated as 50 percent 
disabling.  To warrant a higher evaluation, the evidence 
must show occupational and social impairment with 
deficiencies in most areas.  38 C.F.R. § 4.130.

In October 2007, the Veteran underwent VA examination in 
connection with his claim.  The Veteran described symptoms 
of anxiety, depression, insomnia, and intrusive memories of 
Vietnam.  He reported having to limit his dental practice 
because he could not deal with irritated patients or 
insubordinate employees.  The Veteran was cleanly groomed 
and dressed, alert and oriented, and his memory was intact.  
His attention wandered, his speech was rambling, and his 
thought processes were circumstantial.  His affect was 
anxious, and he had no suicidal ideations.  The Veteran 
reported re-experiencing symptoms and that he thought about 
Vietnam daily.  The Veteran also described recently becoming 
active in contacting men from his unit to set up reunions.  
He stated that he had found it hard to make friends after 
Vietnam and impossible to make friends with women.  He 
reported dealing with his emotional overload by not 
expressing any feelings.  The Veteran also reported that as 
his stress increased, his concentration decreased.  The 
Veteran had been married twice and divorced once and had 
good relationships with his three children.  He stated that 
work had been a problem, in that early in his private 
practice he found he could not discipline employees or lay 
them off when business decreased.  The Veteran reported 
restricting the number of his patients and not having any 
employees in his practice.  He stated that he had daily 
panic attacks and was impulsive and compulsive.  The Veteran 
also reported obsessional rituals.  The VA examiner assigned 
a GAF score range of 41-50.  

The Veteran underwent additional VA examination in June 
2008.  The Veteran reported that he currently had a dental 
practice.  He reported nearly constant memories of his 
Vietnam experiences and that seeing blood and wounds during 
his job constantly brought back memories of Vietnam.  The 
Veteran was alert and oriented, properly dressed, and his 
speech was rather slow.  His thought processes were 
coherent, although somewhat circumstantial at times.  His 
affect was rather constricted, his mood was occasionally 
anxious, and he was on the verge of tears while speaking of 
his experiences in Vietnam.  There was no evidence of 
delusional thinking, hallucinations, suicidal ideation, or 
homicidal ideation.  The Veteran's intellectual functioning, 
memory for recent and remote events, comprehension, abstract 
thinking, and ability to do calculations were intact and 
average.  The Veteran performed activities of daily living 
and working as a dentist.  He had poor interpersonal 
relations and poor socialization.  The VA examiner found the 
Veteran had recurrent, intrusive, and distressing 
recollections of the traumatic events, and he experienced 
psychological distress with exposure to internal or external 
cues symbolizing or resembling aspects of the traumatic 
events.  The Veteran also avoided thoughts, feelings, or 
conversations associated with the trauma and made efforts to 
avoid activities, places, or people that aroused 
recollections of the trauma.  The Veteran manifested 
diminished interest and participation in significant 
activities and a restricted range of affect.  He also had 
difficulty with falling or staying asleep, irritability, and 
disturbance in social functioning.  The VA examiner assigned 
a GAF score of 58.  

A May 2009 private treatment record indicates the Veteran 
had some difficulty with anxiety but continued to work as he 
could in his dental practice.  

A July 2009 VA treatment record reflects that the Veteran's 
depression, anxiety, and PTSD were stable and that he was 
being treated by a private psychiatrist.  A September 2009 
VA general medical examination shows the Veteran was alert 
and oriented, with appropriate attire and behavior.  There 
was no apparent nervousness, anxiety, or tension, and the 
Veteran had no disorganized or incoherent thought processes.  
His mood was normal and not depressed.

Private treatment records from Dr. J. Beck dated in December 
2009 and February 2010 show the Veteran struggled with 
anxiety, panic attacks, and insomnia.  It was noted that the 
Veteran currently had an increase in his anxiety symptoms 
and on examination was overanxious, slow, and preoccupied.

In a February 2010 informal appeal, the Veteran asserted 
that he had a sleep disorder and claustrophobia as the 
result of his experiences in Vietnam.  He reported being 
unable to communicate with people and unable to stand crowds 
of people, as well as anger, loss of memory, and 
tearfulness.  In a February 2011 written statement, the 
Veteran asserted that as a result of his PTSD, he had 
nightmares, sleepless nights, family conflict, and severe 
flashbacks, which hindered his job performance as a dentist.  
He reported that he could not go to the mall or be in large 
groups or crowds, which kept him from going to church.  Even 
though he lived in California, the Veteran stated that he 
had not been able to go to Disneyland with his children, and 
that when he went into a restaurant he had to sit with his 
back to a wall or a corner of the building.  

Given the above record, the Board concludes that, for the 
period from August 24, 2007 to April 14, 2011, the evidence 
demonstrates that the manifestations of the Veteran's PTSD 
were productive of functional impairment comparable to no 
worse than occupational and social impairment with 
deficiencies in most areas .  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board 
notes that the Veteran experienced symptoms that are not 
listed in the rating criteria, and as a result, the Board 
has considered many of the Veteran's symptoms as "like or 
similar to" the schedular rating criteria of occupational 
and social impairment with deficiencies in most areas.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence 
demonstrates that during this period the Veteran's PTSD was 
manifested by anxiety, depression, chronic sleep impairment, 
constricted affect, rambling speech, circumstantial thought 
processes, daily panic attacks, obsessional rituals, 
obsessive/compulsive behavior, disturbances of motivation 
and mood, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective work and 
social relationships.  Although the June 2008 VA examiner 
noted that the Veteran performed activities of daily living 
and worked as a dentist, the VA examiner also found that the 
Veteran had poor interpersonal relations, poor 
socialization, and disturbance in social functioning.  In 
addition, the Board finds it significant that the Veteran 
had to severely limit his dental practice to fewer patients 
and no employees because he was unable to deal with the 
stress of patients and employees.

During this period, the Veteran's GAF scores ranged from 41 
to 58, indicating a range of moderate to severe symptoms.  
Here, the Board finds the Veteran's symptoms are most 
accurately reflected by the lower range of GAF scores 
assigned, which represent occupational and social impairment 
with deficiencies in most areas.  Specifically, the evidence 
of record reflects symptoms of obsessional rituals, rambling 
speech, circumstantial thought processes, daily panic 
attacks, difficulty in adapting to stressful circumstances, 
particularly in a work setting, and inability to establish 
and maintain effective relationships.  While there were 
times wherein the Veteran's GAF score improved or worsened, 
the manifested symptoms remained largely constant.  As such, 
the Board concludes that the evidence as a whole more nearly 
approximates the criteria for an evaluation of 70 percent 
for this period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board finds that a rating in excess of 70 
percent is not warranted for the Veteran's service-connected 
PTSD from August 24, 2007 to April 14, 2011.  The evidence 
of record does not show grossly inappropriate behavior; 
persistent delusions or hallucinations; persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of closest relatives, own occupation, 
or own name.  Rather, the evidence shows that the Veteran 
was cleanly groomed, alert and oriented, and his memory was 
intact.  There was no evidence of delusional thinking, 
hallucinations, suicidal ideation, or homicidal ideation.  
In addition, the June 2008 VA examiner specifically found 
the Veteran could perform activities of daily living and 
work as a dentist.  For these reasons, the Board finds that 
the criteria for an evaluation of 70 percent, but no more, 
for PTSD have been met from August 24, 2007 to April 14, 
2011.  38 C.F.R. § 4.130.

On and after April 15, 2011

On and after April 15, 2011, the Veteran's PTSD is currently 
rated as 70 percent disabling.  To warrant a higher 
disability rating, the evidence must show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and/or memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In April 2011, the Veteran underwent additional VA 
examination.  The Veteran described re-experiencing of 
wartime events, flashbacks of combat, nightmares of war, 
anxiety, depression, hypervigilance, and exaggerated startle 
response.  The VA examiner opined that Veteran's symptoms 
were severe and constant, continuous, or ongoing.  The 
Veteran reported that his symptoms affected his total daily 
functioning and resulted in social isolation and withdrawal.  
The Veteran also stated that he had trouble sleeping.  He 
denied a history of violent behavior and suicide attempts.  
The Veteran's current relationship with his wife and 
children was good.  Since the trauma, the Veteran reported 
being socially isolated, guarded, and avoiding crowds.  He 
stated that he was currently self-employed.  The Veteran's 
orientation was within normal limits, his appearance, 
behavior, and hygiene were appropriate, and he maintained 
good eye contact.  His affect and mood showed a disturbance 
of motivation and mood, flattened affect, mood swings, 
anxiety, depressed mood, and impaired impulse control.  The 
impaired impulse control affected his motivation and mood 
through mood swings and angry outbursts.  He was severely 
depressed, anxious, and irritable.  The Veteran's 
communication, speech, and concentration were within normal 
limits.  His panic attacks were present and occurred near-
continuously, affecting his ability to function 
independently.  He had anxiety, shortness of breath, and 
chest pain.  The Veteran denied a history of delusions and 
hallucinations.  There were also no delusions or 
hallucinations observed, and obsessive-compulsive behavior 
was absent.  The Veteran's thought processes were 
appropriate, and he was able to understand directions.  He 
did not have slowness of thought nor did he appear confused.  
His judgment was not impaired, his abstract thinking was 
normal, and his memory was within normal limits.  Suicidal 
and homicidal ideations were absent.  

The VA examiner attributed the Veteran's behavior, 
cognitive, social, affective, and somatic symptoms to his 
PTSD, which were manifested by social isolation and 
withdrawal.  The VA examiner assigned a GAF score of 50.  
The VA examiner opined that the effects of the Veteran's 
PTSD symptoms on his employment and overall quality of life 
included difficulty working at his full capacity as a 
dentist.  The VA examiner found the Veteran mentally did not 
have difficulty performing activities and stated that the 
Veteran's current psychiatric symptoms caused occupational 
and social impairment with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, and 
mood.  The VA examiner based the opinion on the Veteran's 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The VA examiner found the Veteran 
was unable to establish and maintain effective work and 
social relationships because he was socially withdrawn from 
others and unable to maintain effective family role 
functioning because he was socially isolative and guarded.  
The Veteran was unable to perform recreation or leisurely 
pursuits because he had no hobbies.  He had no difficulty 
with physical health or understanding commands.  

The Veteran also underwent VA examination in February 2013.  
It was noted that the Veteran experienced severe anxiety 
with daily panic attacks, such that he began 
hyperventilating during the examination.  He also had such 
severe depression that he experienced anhedonia with 
decreased leisure activities.  The VA examiner opined that 
the Veteran's service-connected PTSD resulted in 
occupational and social impairment with deficiencies in most 
areas.  The Veteran's symptoms included depressed mood, 
anxiety, panic attacks more than once a week, chronic sleep 
impairment, impairment of short- and long-term memory, 
flattened affect, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and impaired impulse control.  
The VA examiner assigned a GAF score of 50.  It was noted 
that the Veteran continued to operate his dental practice 
but at a significantly lower work pace and for only 2.5 days 
per week.  He was unable to deal with any perceived conflict 
and if questioned by a patient, the Veteran would give his 
money back and send them away.  In fact, the VA examiner 
opined that it was remarkable that the Veteran continued his 
dental practice at all, given his symptoms.  The VA examiner 
further opined that the Veteran's anxiety and depression had 
significantly impacted his ability to deal with his patients 
and had decreased his leisure time activities, social 
activities, and intimate relationships and activities with 
his wife.  The VA examiner's rationale for the opinion was 
that the Veteran's PTSD caused so much anxiety, 
irritability, impulsivity, depression, poor concentration, 
and memory that his work pace and productivity was 
significantly decreased.  He also had so much anxiety that 
he had severe problems in any social environment, including 
home, work, and other environments.  

Upon review, the Board concludes that the evidence 
demonstrates that during this period, manifestations of the 
Veteran's PTSD were productive of functional impairment 
comparable to no worse than occupational and social 
impairment with deficiencies in most areas.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Again, 
the Board has considered many of the Veteran's symptoms as 
"like or similar to" the schedular rating criteria of 
occupational and social impairment with deficiencies in most 
areas.  See Mauerhan, 16 Vet. App. 436 (2002).  In this 
case, the VA examinations of record demonstrate that since 
April 15, 2011, the Veteran's PTSD was manifested by 
flattened affect, anxiety, depression, hypervigilance, 
exaggerated startle response, isolation, chronic sleep 
impairment, near-continuous panic, impairment of short- and 
long-term memory, impaired abstract thinking, disturbances 
of motivation and mood, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective work and social 
relationships.  In April 2011, the Veteran reported that his 
symptoms affected his total daily functioning and resulted 
in social isolation and withdrawal, and the VA examiner 
opined that the Veteran's symptoms were severe and constant.  
In addition, the VA examiner found the effects of the 
Veteran's PTSD symptoms on his employment and overall 
quality of life included difficulty working at his full 
capacity as a dentist.  Although the Veteran was mentally 
able to perform activities, the VA examiner opined that the 
Veteran's current psychiatric symptoms caused occupational 
and social impairment with deficiencies in most areas.  
Likewise, the February 2013 VA examiner opined that the 
Veteran's service-connected PTSD resulted in occupational 
and social impairment with deficiencies in most areas.  In 
fact, the VA examiner found that it was remarkable that the 
Veteran continued his dental practice at all, given his 
symptoms.  The VA examiner stated that the Veteran's PTSD 
caused so much anxiety, irritability, impulsivity, 
depression, poor concentration, and memory impairment that 
his work pace and productivity were significantly decreased 
and that he had severe problems in any social environment.  
Furthermore, both the April 2011 and February 2013 VA 
examiners assigned a GAF score of 50, indicating severe 
symptoms and severe impairment.  Therefore, the Board finds 
the Veteran's disability picture more closely approximates 
occupational and social impairment with deficiencies in most 
areas, and an evaluation in excess of 70 percent is not 
warranted for the Veteran's service-connected PTSD on and 
after April 15, 2011.  The evidence of record does not show 
grossly inappropriate behavior; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
closest relatives, own occupation, or own name.  Instead, 
the evidence shows the Veteran's appearance, behavior, and 
hygiene were appropriate, and his communication, speech, and 
concentration were within normal limits.  There was also no 
evidence of delusional thinking, hallucinations, suicidal 
ideations, or homicidal ideations.  His judgment was not 
impaired, and his abstract thinking was normal.  In 
addition, the April 2011 VA examiner found the Veteran 
mentally did not have difficulty performing activities, and 
the record shows that the Veteran continued to operate his 
dental practice throughout the pendency of the appeal.  As a 
result, the Board finds an evaluation in excess of 70 
percent on and after April 15, 2011 is not warranted.  38 
C.F.R. § 4.130

By this decision, the Board has found that an evaluation of 
70 percent for PTSD is warranted throughout the pendency of 
the appeal.  However, because total occupational and social 
impairment is not established, the preponderance of the 
evidence is against the assignment of a 100 percent rating.  
Therefore, there is no doubt to be resolved, and an 
evaluation in excess of 70 percent is not warranted.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
veteran's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating. 

Here, the Board finds the Veteran's disability picture is 
not so unusual or exceptional in nature as to render the 
rating assigned for the periods on appeal inadequate.  The 
Veteran's service-connected PTSD is evaluated as a 
psychiatric disability, the criteria of which is found by 
the Board to specifically contemplate the level of 
occupational and social impairment caused by this 
disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Throughout the pendency of the 
appeal, the Veteran's PTSD was manifested by occupational 
and social impairment with deficiencies in most areas, due 
to such symptoms as anxiety, depression,  chronic sleep 
impairment, constricted affect, circumstantial thought 
processes, daily panic attacks, obsessional rituals, 
disturbances of motivation and mood, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective work and social relationships.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that 
the Veteran's experiences are contemplated by an evaluation 
of 70 percent.  An evaluation in excess of 70 percent is 
provided for certain manifestations of a psychiatric 
disability, but the medical evidence does not demonstrate 
that those manifestations are present in this case.  Here, 
the Board finds that the criteria for an evaluation of 70 
percent assigned more than reasonably describe the Veteran's 
disability level and symptomatology throughout the periods 
on appeal, and therefore, the schedular evaluation is 
adequate, and no referral is required.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).



Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and measured 
by pure tone audiometric tests in the frequencies of  1000, 
2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  The 
horizontal lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  38 C.F.R. § 4.85.  The vertical 
columns in Table VI represent nine categories of decibel 
loss based on the pure tone audiometric test.  Id.  The 
numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate for the 
pure tone decibel loss.

The percentage evaluation is found from Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the appropriate vertical column to the numeric designation 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2012) provide that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

From August 24, 2007 to February 13, 2013

From August 24, 2007 to February 13, 2013, the Veteran's 
service-connected bilateral hearing loss has been assigned a 
noncompensable evaluation pursuant to Diagnostic Code 6100.  
The Veteran asserts that he is entitled to a higher 
evaluation.

The competent, clinical evidence of record for this period 
consists of audiological examinations performed in June 2008 
and April 2011. 

In June 2008, the Veteran underwent VA examination in 
connection with his claim.  The Veteran reported that his 
current symptoms included difficulty understanding speech, 
which was worse when background noise was present.  The pure 
tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
RIGHT
40
70
75
75
LEFT
40
70
70
70

The VA examiner found the Veteran had mild to severe 
bilateral sensorineural hearing loss.  On the basis of the 
numbers shown above, the Veteran's pure tone threshold 
average for the right ear was recorded as 65 decibels.  His 
pure tone threshold average for the left ear was recorded as 
62.5 decibels.  His speech recognition ability was 92 
percent for the right ear and 90 percent for the left ear.

Applying 38 C.F.R. § 4.85, Table VI to the June 2008 
audiological examination findings, the Veteran's right ear 
hearing loss is a Level II impairment based on a pure tone 
threshold average of 65 decibels and a 92 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level III impairment based on a puretone threshold average 
of 62.5 decibels and a 90 percent speech recognition score.  
As such, the Veteran's left ear is considered the poorer ear 
for rating purposes.  Applying the criteria from Table VI to 
Table VII, a noncompensable evaluation is derived.  

As described above, the rating criteria also provides for 
rating exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  Here, pure tone thresholds 
at each of the four specified frequencies were not shown to 
be 55 decibels or more, and therefore, evaluation under 38 
C.F.R. § 4.86(a) is not warranted.  Furthermore, puretone 
thresholds were not shown to be 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  As such, the 
results do not reveal an exceptional pattern of hearing loss 
in either ear, and the Veteran is not entitled to additional 
consideration under 38 C.F.R. § 4.86(b).  

The Veteran also submitted a June 2009 letter from J. 
Guerrero, who stated that the Veteran exhibited 
sensorineural, moderate to severe high frequency hearing 
loss.  J. Guerrero reported that the estimate of hearing 
loss was 30 to 40 percent, especially in the 1000, 2000, and 
4000 Hertz ranges.  J. Guerrero reported that the Veteran 
had trouble hearing and understanding speech, especially 
women and children and noisy environments.  According to the 
record, the pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
40
60
65
60
The June 2009 record does not reflect any speech recognition 
scores.

An August 2009 VA treatment record shows the Veteran 
reported hearing loss since service and denied otalgia, 
otorrhea, aural fullness, ear surgery, vertigo, stroke, and 
diabetes.  The VA physician found the Veteran's right ear 
had mild sensorineural hearing loss to 1000 Hertz, 
moderately-severe sensorineural hearing loss from 1.5 to 6 
Hertz, and profound sensorineural hearing loss at 8000 
Hertz, with a fair word recognition score.  In the left ear, 
the Veteran had mild sensorineural hearing loss to 1000 
Hertz and moderately-severe sensorineural hearing loss from 
1.5 to 8 Hertz, with a good word recognition score.  VA 
treatment records dated in September 2009 and October 2009 
show the Veteran was fitted for hearing aids.

In April 2011, the Veteran underwent additional VA 
examination in conjunction with his claim.  The Veteran 
described his current symptoms of difficulty hearing in a 
group or when background noise was present and difficulty 
understanding soft speech and high pitches.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
50
70
70
80
LEFT
40
70
65
75

On the basis of the numbers shown above, the Veteran's pure 
tone threshold average for the right ear was recorded as 
67.5 decibels.  His pure tone threshold average for the left 
ear was recorded as 62.5 decibels.  His best performance 
speech recognition ability was 94 percent for the right ear 
and 96 percent for the left ear.  The VA examiner stated 
that the Maryland CNC speech recognition performance on the 
right ear was excellent and on the left ear was good.  The 
VA examiner diagnosed bilateral mild to severe sensorineural 
hearing loss.  In the right ear the Veteran had moderately 
severe, sensorineural hearing loss, and in the left ear, the 
Veteran had a moderately severe, sensorineural hearing loss.  

Applying 38 C.F.R. § 4.85, Table VI to the April 2011 
audiological examination findings, the Veteran's right ear 
hearing loss is a Level II impairment based on a pure tone 
threshold average of 67.5 decibels and a 94 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a pure tone threshold average 
of 62.5 decibels and a 96 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 
noncompensable rating is derived.  

In addition, the rating criteria also provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  Here, pure tone thresholds 
at each of the four specified frequencies were not shown to 
be 55 decibels or more, and therefore, evaluation under 38 
C.F.R. § 4.86(a) is not warranted.  Furthermore, pure tone 
thresholds were not shown to be 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the 
results did not reveal an exceptional pattern of hearing 
loss in either ear, and the Veteran is not entitled to 
additional consideration under 38 C.F.R. § 4.86(b).  

As noted above, the evidence of record also includes a May 
2002 private audiogram, a June 2009 letter and record from 
J. Guerrero, and an August 2009 VA treatment .  Here, the 
Board notes that the private records do not indicate that 
speech discrimination testing was performed as is required 
for examination for hearing impairment for VA rating 
purposes.  See 38 C.F.R. § 4.85(a).  In addition, although 
J. Guerrero estimated that the Veteran's bilateral hearing 
loss was 30 to 40 percent, this evidence is not measurable 
by VA regulations.  Further, the August 2009 VA treatment 
record does not provide specific pure tone thresholds in 
decibels or specific speech recognition scores.  Therefore, 
the Board finds the reports inadequate for purposes of 
establishing entitlement to a compensable initial evaluation 
for bilateral hearing loss consistent with VA regulations.  
Upon review, the Board finds the evidence of record does not 
include any audiological examination results demonstrating a 
higher level of bilateral hearing loss during this period.  

The Board recognizes the Veteran's assertions regarding the 
impact of his bilateral hearing loss on his daily life.  In 
June 2009, the Veteran asserted that he had trouble hearing 
and understanding speech, especially that of women and 
children and especially in a noisy environment.  In April 
2011, the Veteran described his current symptoms of 
difficulty hearing in a group or when background noise was 
present and difficulty understanding soft speech and high 
pitches.  The Veteran is competent to report the effects of 
his bilateral hearing loss on his daily functioning.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designation assigned after 
audiometric results are obtained.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 
3.159(a)(1) and (2) (2012).  Thus, the Board must base its 
determination on the audiological evaluation results of 
record and is bound by law to apply VA's Rating Schedule 
based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In conclusion, the Board finds the noncompensable evaluation 
currently assigned for the Veteran's bilateral hearing loss 
from August 24, 2007 to February 13, 2013 accurately 
reflects his disability picture, and a higher rating is not 
appropriate.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49, 54-56 (1990).

On and after February 14, 2013

On and after February 14, 2013, the Veteran's service-
connected bilateral hearing loss has been assigned an 
evaluation of 20 percent pursuant to Diagnostic Code 6100.  
The Veteran avers that he is entitled to a higher 
evaluation.

The competent, clinical evidence of record for this period 
consists of an audiological examination conducted in 
February 2013.

On VA examination on February 14, 2013, pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
65
70
70
LEFT
60
65
70
65

Here, the Veteran's pure tone threshold average for the 
right ear was recorded as 65 decibels, and his pure tone 
threshold average for the left ear was recorded as 65 
decibels.  His speech recognition ability was 92 percent for 
the right ear and 90 percent for the left ear.  The VA 
examiner diagnosed sensorineural hearing loss in both ears.  
The Veteran reported that as a result of his hearing loss, 
he had difficulty understanding speech in the presence of 
background noise, if the speech was soft.  He also reported 
that he did not understand group conversations well and that 
he had problems understanding phone conversations.  The VA 
examiner found there had been a slight increase in the 
Veteran's hearing loss since the last VA examination.  The 
VA examiner opined that the Veteran's hearing loss impacted 
his ability to communicate efficiently with people and that 
he had difficulty communicating over the telephone.  He also 
had greater than normal difficulty working in noisy 
environments.  The VA examiner found that the Veteran might 
not be able to perform jobs that required him to frequently 
communicate verbally with coworkers or clients, to hear in 
group settings, such as meetings, or to conduct business 
over the telephone.  Communication was easier for the 
Veteran in a quiet environment, and the VA examiner found 
the Veteran would be able to maintain work in quiet 
settings.  The Veteran would also be able to entertain both 
physical and sedentary type employment as it pertained to 
his hearing loss condition.  The VA examiner's rationale was 
that the Veteran had a significant hearing loss bilaterally 
for tones above 1000 Hertz, which included most of the 
frequencies needed to understand speech.  The dynamics of a 
working environment, such as having a difficult time hearing 
in noisy environments or in situations where there were 
multiple conversations occurring at the same time would 
likely pose difficulty for individuals with this degree of 
hearing loss.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2013 
audiometric examination findings, the Veteran's right ear 
hearing loss is a Level II impairment based on a pure tone 
threshold average of 65 decibels and a 92 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level III impairment based on a pure tone threshold average 
of 65 decibels and a 90 percent speech recognition score.  
As such, the Veteran's left ear is considered the poorer ear 
for rating purposes.  Applying the criteria from Table VI to 
Table VII, a noncompensable rating is derived.  

However, as the February 2013 test results demonstrate a 
pure tone threshold of 55 decibels or more in all four 
frequencies in both ears, evaluation under 38 C.F.R. § 4.86 
is warranted.  Applying these findings to 38 C.F.R. § 4.85, 
Table VIA of the Rating Schedule reveals numeric 
designations of Level V for the right ear and Level V for 
the left ear.  Per 38 C.F.R. § 4.86(a), the Board will apply 
the Roman numeral designation for hearing impairment that 
results in the higher numeral for each ear separately.  When 
comparing the results under both Table VI and Table VIA, at 
worse the Veteran's right ear is a Level V impairment and 
his left ear is a Level V impairment, which results in an 
evaluation of 20 percent for bilateral hearing loss.  As the 
evidence does not demonstrate pure tone thresholds of 70 
decibels or more at 2000 Hertz and pure tone thresholds of 
30 decibels or less at 1000 Hertz in either ear, the Veteran 
is not entitled to additional consideration under C.F.R. § 
4.86(b) for exceptional patterns of hearing impairment for 
his service-connected bilateral hearing loss.

Again, the Board recognizes the Veteran's assertions 
regarding the impact of his bilateral hearing loss on his 
daily life and occupation.  On VA examination in February 
2013, the Veteran reported that he had difficulty 
understanding speech in the presence of background noise, if 
the speech was soft, and difficulty understanding phone 
conversations.  In this respect, the Veteran is competent to 
report the effects of his bilateral hearing loss on his 
daily functioning; however, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. 
§§ 3.159(a)(1), (2) (2012).  

In conclusion, the Board finds the 20 percent disability 
rating currently assigned for the Veteran's bilateral 
hearing loss accurately reflects his disability picture on 
and after February 14, 2013, and a higher evaluation is not 
appropriate.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56.



Extraschedular consideration 

Based on the foregoing, the Board finds that the evidence of 
record is sufficient to rate the disability for both periods 
on appeal and to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b). 

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected bilateral hearing loss is inadequate for 
either period on appeal.  The Veteran asserts that he has 
difficulty understanding speech in the presence of a group 
or when background noise is present, with soft speech and 
high pitches, and with phone conversations.  Upon review, 
the Board finds the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  The rating 
criteria contemplate a level of impaired hearing as shown by 
objective testing, and the evidence does not show that the 
Veteran experiences any symptomatology not contemplated by 
the Rating Schedule.  Referral for extraschedular 
consideration is therefore not warranted, and further 
inquiry into extraschedular consideration is moot.  See 
VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

Finally, the Board is cognizant of the ruling of the Court 
in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the 
Court held that a claim for a TDIU due to service-connected 
disability, either expressly raised by the Veteran or 
reasonably raised by the record, involves an attempt to 
obtain an appropriate rating for a disability and is part of 
the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that the disabilities on appeal render him totally 
unemployable.  Accordingly, the Board concludes that a claim 
for a TDIU has not been raised.



ORDER

Entitlement to an evaluation of 70 percent for PTSD, but no 
more, is granted from August 24, 2007 to April 14, 2011.

Entitlement to an evaluation in excess of 70 percent for 
PTSD, on and after April 15, 2011, is denied. 

Entitlement to a compensable initial evaluation for 
bilateral hearing loss, from August 24, 2007 to February 13, 
2013, is denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on and after February 14, 2013, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


